          Case 2:19-cv-01010-ER Document 5 Filed 09/11/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN SAUNDERS,                           :     CIVIL ACTION
                                          :     NO. 19-1010
                  Petitioner,             :
                                          :
     v.                                   :
                                          :
SUPERINTENDENT BRITTAIN, et al.,          :
                                          :
                  Respondents.            :

                                  O R D E R

            AND NOW, this 11th day of September, 2020, upon careful

and independent consideration of Petitioner’s Section 2254

habeas corpus petition, the pleadings and available state court

records, and after review of the Report and Recommendation of

United States Magistrate Judge David R. Strawbridge (ECF No. 4),

it is ORDERED that:

     1. The Report and Recommendation is APPROVED and ADOPTED;

     2. The petition for a writ of habeas corpus (ECF No. 1) is

DENIED and DISMISSED;

     3. A certificate of appealability SHALL NOT issue, in that

the Petitioner has not made a substantial showing of the denial

of a constitutional right nor demonstrated that reasonable

jurists would debate the correctness of the procedural aspects

of this ruling. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 484 (2000); and




                                      1
       Case 2:19-cv-01010-ER Document 5 Filed 09/11/20 Page 2 of 2



     4. The Clerk of the Court shall mark this case CLOSED for

statistical purposes.



               AND IT IS SO ORDERED.



                           _s/Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.




                                   2
